Citation Nr: 1032217	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
arthritis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
arthritis, also claimed as secondary to right knee arthritis.

3.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1968 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran had a hearing before the Board in March 2008 and the 
transcript is of record.  Thereafter, the Board, in an August 
2008 opinion, reopened the claim of entitlement to service 
connection for diabetes mellitus, type II and that claim along 
with the bilateral knee claims (which were not reopened), were 
remanded to allow the Agency of Original Jurisdiction (AOJ) to 
further assist the Veteran in the development of his claims. 

During that time, the Veteran obtained legal counsel as his 
representative and requested a new hearing before the Board.  The 
Veteran was afforded a new hearing before the Board in June 2010, 
but with a different Veterans' Law Judge.  Accordingly, this 
decision has been decided and signed by a panel of Veterans' Law 
Judges, to include the two Judges who presided over the Veteran's 
2008 and 2010 hearings.  

In April 2010, the Veteran indicated he was seeking an 
increased rating for his bilateral sensorineural hearing 
loss.  This claim has not yet been considered by the RO 
and, therefore not properly before the Board here.  
Accordingly, the issue of entitlement to an increased 
rating for bilateral sensorineural hearing loss is 
REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  An unappealed September 1985 rating decision, in pertinent 
part, denied service connection for a right knee disorder finding 
no in-service incurrence of right knee arthritis and no current 
evidence relating a current diagnosis to the Veteran's military 
service.

2.  An unappealed February 2004 rating decision, in pertinent 
part, denied service connection for right knee arthritis finding 
no new and material evidence sufficient to reopen the right knee 
claim and denied service connection for left knee arthritis on 
the merits finding no evidence relating the Veteran's left knee 
arthritis to any incident of his military service. 

3.  Evidence received since the February 2004 decision does not 
raise a reasonable possibility of substantiating the bilateral 
knee claims.

4.  The Veteran did not serve in the country of Vietnam nor was 
he exposed to Agent Orange herbicide during his active military 
service.  

5.  The Veteran is currently diagnosed with diabetes mellitus, 
type II, but his diabetes is not related to his military service 
nor was it diagnosed within one year of separation from the 
military.





CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied the petition to 
reopen the claim of service connection for right knee arthritis 
and denied service connection for left knee arthritis is final; 
new and material evidence has not been received, and the claims 
for service connection for right and left knee arthritis are not 
reopened.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The Veteran's diabetes mellitus, type II, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in December 2005 and November 2008.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
letters also explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The letters also satisfied the extra duty to notify provisions 
for claims to reopen a previously denied claim, such as the issue 
here.  VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The 2005 and 2008 letters informed the Veteran new and 
material evidence was needed to reopen the bilateral knee claims 
and provided him the definition of new and material evidence.  
The letters also informed him that his knee claims were 
previously denied because there was no record of in-service 
incurrence of a chronic knee condition or current medical 
evidence relating his current bilateral knee arthritis to any 
incident of his military service.  The Veteran was advised that 
he must submit evidence related to these facts.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In this case, the 
Veteran was not afforded a VA examination in connection with any 
of these claims.

With regard to the right and left knee arthritis claims, however, 
under the VCAA, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not attach 
until the claim has been reopened based on the submission of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii). As 
explained below, the Veteran has not submitted new and material 
evidence here and therefore a VA examination was not required.

With regard to the Veteran's service connection claim for 
diabetes mellitus, type II, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In this case, as will be explained more thoroughly below, the 
evidence of record does not trigger the VA's duty to afford the 
Veteran a VA examination. While there is medical evidence of a 
current diagnosis of diabetes, the Veteran's service treatment 
and personnel records do not support the possibility of any "in-
service event, injury or disease" related to diabetes.  The 
Veteran's diagnosis of diabetes, moreover, was rendered decades 
after service.  The Veteran premises his claim mainly on the 
contention that he had a temporary, classified assignment in 
Vietnam for 3 months.  For reasons to be explained below, the 
Board does not find the Veteran's contention credible, persuasive 
or consistent with the evidence of record.  Accordingly, there 
simply is no credible indication in the record that the Veteran's 
diabetes mellitus, type II could be related to his military 
service or that he was exposed to Agent Orange while in the 
military.  For these reasons, the Board finds a VA examination is 
not necessary to decide the merits of this claim.  Cf. id.  There 
is no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim that he served in Vietnam or 
was otherwise exposed to Agent Orange since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the claims.  

New and Material Evidence (Right and Left Knee Arthritis)

The Veteran first initiated his claim for service connection for 
right knee arthritis in 1985 claiming his right knee troubles 
began in 1973 while still on active duty.  Indeed, the Veteran's 
1975 separation examination noted crepitus in the right knee, but 
x-rays at that time were within normal limits.  The RO, at that 
time, scheduled the Veteran for a VA examination to ascertain 
whether he had a current right knee disability related to the 
1975 finding of crepitus.  The Veteran failed to report for the 
examination, which he claims is because he could not find the 
building.  The RO, in a September 1985 rating decision, found no 
current evidence of a right knee disorder related to the in-
service finding of right knee crepitus.  The Veteran did not 
appeal this decision.

Rather, in October 2003 the Veteran filed a new claim indicating 
both knees were painful from arthritis due to his military 
service.  The RO, in a February 2004 rating decision declined 
reopening the right knee claim finding no new and material 
evidence.  The RO denied the Veteran's left knee claim on the 
merits finding no medical evidence relating his left knee 
arthritis to any incident of his military service.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a). 

After the February 2004 rating decision, the Veteran did send 
correspondence in October 2004 and August 2005 disagreeing with 
the RO's handling of his "paperwork" and "valid claim" as well 
as requesting copies of military records.  It is unclear whether 
these correspondences were intended to be a filing of a NOD.  
While special wording is not required, a NOD must be in terms 
that can be "reasonably construed" as disagreement with a 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.  If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at the 
same time, such as in this case, the specific issues the claimant 
disagrees with must be identified.  Id.  

In this case, the October 2004 and August 2005 correspondences 
from the Veteran did not clearly reflect intent to appeal any 
particular determination or issue of the RO.  In any case, the RO 
replied in November 2004 attempting to clarify whether the 
Veteran intended on filing a NOD with any or all issues within 
the February 2004 decision.  He was explicitly informed that he 
needed to respond within a year of the notice of the February 
2004 decision in order to file a valid NOD and that he needed to 
specify which issues he was appealing as the February 2004 
decision addressed several issues.  The Veteran did not respond 
to this letter. 38 C.F.R. § 3.158.  Rather, in November 2005, 
more than one year after being notified of the adverse February 
2004 determination, he provided a statement wherein he 
specifically indicated he disagreed with, among other things, the 
denial of entitlement to service connection for knee arthritis.  
The Veteran was informed by a December 2005 letter that his 
November 2005 correspondence was untimely to serve as an appeal 
to the February 2004 rating decision, but rather, would be 
treated as a new claim.  

The Board concludes while correspondences were received from the 
Veteran within one year of the February 2004 rating decision, 
none of these letters sufficiently demonstrated an intent to 
appeal any adverse determination of the RO.  The RO sought 
clarification from the Veteran, but he did not timely respond. 
Accordingly, the Board finds no timely NOD was received from the 
appellant and, therefore, the February 2004 rating decision is 
final.

At the time of the February 2004 decision, the record included 
service treatment records confirming a 1975 finding of crepitus 
in the right knee, but no x-ray abnormality, a 1985 statement 
from the Veteran indicating he failed to report to a VA 
examination because he could not find the building, a July 2003 
VA-contracted examination finding bilateral knee arthritis 
confirmed by x-ray, and other post-service private treatment 
records, silent as to the knees.  

Potentially relevant evidence received since the February 2004 
decision includes additional statements and testimony from the 
Veteran and private treatment records indicating a diagnosis of 
arthritis of the knees from 2004 to 2005.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his right knee arthritis was incurred in the 
military as evidenced by the 1975 notation of "crepitus of the 
right knee."  He further claims his left knee arthritis is 
secondary to his right knee. 

The Board notes the RO never, in its prior denials, considered 
specifically whether the Veteran's left knee arthritis is 
secondary to his right knee arthritis.  Establishing service 
connection on a secondary basis, however, requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991). 

In this case, to the extent the Veteran's right knee arthritis 
remains non-service-connected, the Veteran's secondary theory as 
to his left knee is moot. Further, the Veteran's claim for 
service connection for bilateral knee disorders is "an 
application for entitlement to a VA benefit based on a current 
disability."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006).  "[A]lthough there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit or the same disability, 
they constitute the same claim." Id.   In other words, a 
separate theory of entitlement (as opposed to a separate 
diagnosis) is not a new claim, and must be addressed as part of 
the current claim.  See Bingham v. Principi, 18 Vet. App. 470 
(2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. 
Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  

Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran's current 
arthritis of the right and left knee is related to his military 
service, to include the 1975 finding of crepitus in the right 
knee. No competent evidence received since the February 2004 
decision tends to do so.  

The new medical evidence merely indicates the Veteran currently 
has arthritis of the bilateral knees.  His current diagnoses, 
however, was already well-established at the time of the February 
2004 decision and, therefore, is not "material" for purposes of 
reopening the claims here.

The Veteran contends that he is being punished because he could 
not find the VA building back in 1985 to report for his VA 
examination.  He feels he had arthritis while still in the 
military as evidenced by the 1975 finding of crepitus in the 
right knee.  He further contends his left knee arthritis 
secondarily stems from his in-service right knee crepitus.

Again, these statements alleged by the Veteran were already of 
record at the time of the February 2004 rating decision.  The 
fact that the Veteran was found to have crepitus in the right 
knee while still in the military was already well documented in 
the file.  It was also well documented that he was first 
diagnosed with arthritis of the bilateral knees, confirmed by x-
ray, in July 2003, nearly three decades after service.  At the 
time of the February 2004 rating decision, no medical 
professional had ever opined that the Veteran's current diagnoses 
were related to the 1975 finding of right knee crepitus.  The new 
evidence, similarly, does not include any such opinion.

Rather, the Veteran concludes on his own that the finding of 
right knee crepitus in service establishes that he incurred 
arthritis due to his military service. The Veteran, however, has 
not demonstrated he has medical training, expertise, or 
credentials that would qualify him to render a competent opinion 
regarding medical causation.  His lay opinion is not competent 
evidence, and cannot be deemed "material" for purposes of 
reopening the Veteran's claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Where, as here, the determinative issue 
is one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to reopen 
a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

No competent evidence received since February 2004 relates to the 
unestablished fact necessary to substantiate the claims. That is, 
no additional evidence received shows the Veteran's bilateral 
knee arthritis is related to any in-service incident, to include 
1975 findings of right knee crepitus.  The circumstances of this 
case are similar to those referenced in Paller v. Principi, 3 
Vet. App. 535 (1992).  The point has been reached in this case 
"where it can be said that, all things being equal, the evidence 
being proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative." Paller, 3 Vet. App. at 538.  The RO has previously 
considered extensive medical evidence documenting the appellant's 
medical history and complaints and denied these claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened.  Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Service Connection (Diabetes Mellitus, Type II)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for diabetes may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's diabetes is 2000, 
decades after service. 

There also exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, 
type II, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  A Veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  

The Veteran fervently claims he served in Vietnam for three 
months from May 1972 to September 1972 on a classified temporary 
assignment.  The Board, however, finds the Veteran's claim simply 
not credible and, therefore, finds the presumption is not 
applicable here for the following reasons.

Most significantly, the Veteran's description of his service and 
various assigned duties and locations has significantly varied 
and conflicted through the years.  The Veteran originally filed a 
claim for entitlement to service connection for diabetes in April 
2003.  Within that application, the Veteran specifically checked 
the box indicating he never served in Vietnam.  Rather, he wrote 
in the box that he had a temporary assignment in "Thailand."  
In October 2003, the Veteran indicated while stationed in the 
Philippines he worked for 17 months with flight line security 
exposed to jets flying in and out of Vietnam.  He claims he 
uploaded the jets with chemicals.  In February 2004, he further 
claims that during his service in the Philippines the jets 
exposed him to Agent Orange.  In the same statement, the Veteran 
indicated he was given a special order on or around May 1972 to 
travel to "Southeast Asia." In May 2004, the Veteran indicated 
part of his operations in the Philippines was loading herbicides 
on the aircraft.  

In October 2006, the Veteran, for the first time, indicates he 
was ordered on a special mission to Danang, Vietnam in 1972.  In 
support of his claim, he attaches a military record confirming 
the Veteran was ordered to a "classified" location in May 1972 
from his Air Force Base in Ohio.  The order, however, does not 
confirm the location of the temporary transfer.

The Veteran's personnel records do not confirm the Veteran ever 
set foot in Vietnam during his military service.  Rather, the 
military records indicate the Veteran was in the Philippines from 
December 1968 to May 1970.  Performance review records from 1972, 
moreover, indicate the Veteran was in Ohio at the time he claims 
he was in Vietnam.  

In short, the Veteran at times claims he was in Vietnam, but at 
other times claims he was in Thailand or "Southeast Asia" on 
temporary assignment in 1972.  At times he claims his only 
exposure to Agent Orange was uploading herbicides and other 
chemicals onto jets in the Philippines, which were flying to and 
from Vietnam, but at other times claims he claims he actually 
traveled to Vietnam himself.  The "evidence" supplied by the 
Veteran in support of his claim, merely confirms the Veteran was 
sent on some temporary assignment in May 1972 at a classified 
location from his Air Force Base in Ohio.  There simply is no 
record confirming the Veteran ever served in the country of 
Vietnam.  

In light of the conflicting statements rendered by the Veteran, 
the Board notes that while the Veteran's statements were 
considered, his statements are discounted given his lack of 
credibility.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
appellant's statements are inconsistent.  

Accordingly, the Board finds the objective evidence far more 
probative than his testimony and concludes the Veteran did not 
serve in the country of Vietnam and, therefore, is not entitled 
to the presumption of exposure to Agent Orange.
 
Aside from Vietnam, the United States Department of Defense (DoD) 
has confirmed the use of herbicides during the Vietnam Era in 
various places in the United States as well as internationally. 
Regrettably, none of these confirmed places coincides with the 
places the Veteran was stationed during his active service (as 
confirmed by his personnel records). There is no other competent 
and credible evidence confirming the Veteran was ever exposed to 
herbicides while in active duty.

As will be discussed below, the Veteran does have a current 
diagnosis of diabetes mellitus, type II, which is a disability 
designated under 38 C.F.R. § 3.309(e) as a disease associated 
with exposure to certain herbicide agents, to include Agent 
Orange.  However, the Board finds that the presumption is 
inapplicable here as the Veteran's dates of service and confirmed 
stations during active service were not included in the list of 
places and dates classified by DoD as affected by herbicide use.  
The presumption of Agent Orange exposure is not applicable, and 
there is also no evidence of actual exposure to Agent Orange in 
this case. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of diabetes or symptomatology 
associated with diabetes.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's current diagnosis of diabetes mellitus, 
type II is medically related to any incident of his military 
service. The Board concludes it is not. 

After service, the Veteran was first diagnosed with diabetes 
mellitus, type II in 2000, over two decades after service.  

The Veteran submitted an October 2003 statement from his doctor, 
Dr. Hasseltine, indicating the Veteran has a "history 
of...diabetes mellitus type II, and was exposed to Agent Orange 
during his military service."  

The Board does not find Dr. Hasseltine's statement supportive of 
the Veteran's claim or otherwise persuasive for the following 
reasons.  Dr. Hasseltine merely indicates the Veteran's history 
of diabetes mellitus type II and his reported history of exposure 
to Agent Orange.  It is not clear whether this statement is a 
medical opinion that the Veteran was exposed to Agent Orange or a 
recitation of the Veteran's self-reported history.  It does not 
appear Dr. Hasseltine reviewed any records in making the 
statement that the Veteran was exposed to Agent Orange.  Rather, 
Dr. Hasseltine likely relied solely on the Veteran's reported 
military history, which as explained above, the Board has found 
not credible.  Indeed, the Board concludes that the preponderance 
of the evidence indicates the Veteran did not serve in Vietnam 
and was not otherwise exposed to Agent Orange.  A medical opinion 
based on incorrect factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

The other medical evidence of record merely confirms the 
Veteran's current diagnosis and treatment of diabetes mellitus.  
No other medical professional links the Veteran's diabetes to any 
incident of the Veteran's military service.

In short, there is no competent and credible evidence that the 
Veteran served in Vietnam or was otherwise exposed to Agent 
Orange herbicides while in the military.  There also is no 
competent and credible evidence that the Veteran's diabetes 
mellitus, type II, is directly related to any incident of his 
military service.  In light of the evidence, the Board finds that 
service connection for diabetes mellitus is not warranted.  
Service connection requires a relationship or connection to an 
injury or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  The most probative evidence of 
record is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee arthritis has 
not been submitted and, therefore, the claim may not be reopened.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for left knee arthritis, also 
claimed as secondary to right knee arthritis, has not been 
submitted and, therefore, the claim may not be reopened.

Entitlement to service connection for diabetes mellitus, type II, 
claimed as secondary to Agent Orange exposure, is denied.



	
	______________________________           
__________________________
                  K. PARAKKAL                                      
J. T. HUTCHESON
              Veterans Law Judge,                                 
Acting Veterans Law Judge,
          Board of Veterans' Appeals                           
Board of Veterans' Appeals



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


